 PERGAMENT UNITED SALESPergament United Sales, Inc.; Pergament WestburyCorp.;Pergament Distributors,Inc.; and Perga-mentHome Centers,Inc.andLocal 1245,United Food & Commercial Workers Interna-tionalUnion,affiliatedwithAFL-CIO andPainters&Paper Hangers, Material Suppliers& Handlers Employees,Local 1815,affiliatedwith International Brotherhood of Painters &AlliedTrades,AFL-CIO,Party to the Con-tract.Cases 29-CA-12912 and 29-CA-13022August 29, 1989DECISION AND ORDERBY MEMBERSCRACRAFT,HIGGINS, ANDDEVANEYOn October 31, 1988, Administrative Law JudgeSteven Davis issued the attached decision.The Re-spondents filed exceptions and a supporting brief.The NationalLaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings," andconclusions,as modified,and to adopt the recom-mended Order.The judge found that the Respondents violatedSection 8(a)(4) and (1) by failing to hire 11 nameddiscriminatees because the instant unfair labor prac-ticeswere filed.Although neither of the twocharges nor two complaints had included an allega-tion that the Respondents had violated Section8(a)(4), the judge found that the Respondents werenot prejudiced by the General Counsel's failure toamend the complaint to include an 8(a)(4) allega-tion.He relied onthe factors that one of thecharges and complaints included an allegation thatthe Respondents unlawfully failed to hire these em-ployees (allegedly in violation of Section 8(a)(3)and (1)); that the issue of the 8(a)(4) allegation wasfully litigated at the hearing;and that the GeneralCounsel'sevidence concerning this issue was, inpart, the testimony of the Respondents'vice presi-dent and personnel director,Robert Kramer. Weagree with the judge's conclusion and reasoning forthe reasons stated below.'The Respondents have excepted to some of the judge's credibilityfindingsThe Board's established policy is not to overrule an administra-tive lawjudge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrectStandardDry Wall Products,91NLRB 544 (1950), enfd 188 F.2d 362(3d Cir.1951)We have carefully examined the record and find no basis for re-versing the findingsWe note that no exceptions were filed to the judge's dismissal of theallegations that the Respondents had violated Sec. 8(a)(5), (3), (2),and (1)of the Act333These arethe pertinentfacts.The Respondents2operate a retail discount center attheirBethpage,New York location. Prior to 1985,a small part ofthis facility (approximately10,000 square feet ofthe 132,000-squarefoot store) was occupied by theRespondents'retailandwallpaper business,Re-spondent PergamentWestbury Corporation. Theemployees in thissection ofthe storehave beenrepresented continuouslyby thePainters & PaperHangers,Local 1815,since 1961.The remainder ofthe facilitywas utilizedby variousretail conces-sionaireswith whomthe Respondents had licenseagreements.These agreementsgave theRespond-ents the rightof control over the labor policies forthe concessionaires,includingthe authorityto enterinto collective-bargaining agreementson behalf ofthe concessionaires.Since 1963,United Food andCommercialUnion hasrepresentedthese employ-ees,by itsLocal 169 and later by itssuccessorLocal 1245.In 1985,theRespondents expandedtheir retailoperation and in either 1985 or 1986,theRespondentsdecided to operate the entirestore,inwhich theywould sell theirproducts ex-clusivelywithno licensed departments.The Re-spondents,accordingly, notifiedthe concessionairesthat theirlicenses and leaseswould be terminated,effectiveDecember31, 1986.The Respondentsinformedthe employees of theformer concessionairesthat theRespondents wouldhire them if they completedapplications,werequalified,and were willingto join Local 1815. Thejudge creditedtestimonythat 11 of theformer em-ployees of theconcessionaires submitted applica-tions.The Respondentsdo not disputethat theywereseeking new employees and that these appli-cants wereall qualified to fill the vacancies. How-ever,theRespondents did not hireany of theseemployees.The charge in Case 29-CA-13022 was filed May5, 1987,and alleged a violationof Section8(a)(3)and (1). This includedthe allegationthat the Re-spondentsviolated Section8(a)(3) and(1) by refus-ing to hirethe formeremployeesof what had beenthe Respondents'licenseesprior to 1987becausethese employees were membersof Local 1245,United Food &CommercialWorkers, AFL-CIO.This allegation was included in the consolidatedcomplaint for Cases 29-CA-12912 and 29-CA-13022, which issued July 28, 1987. That consolidat-ed complaint also listedallbut one ofthe allegeddiscriminatees by name.32 The judge found that the three named Respondents are a single em-ployer,to which finding no exception was made.For most purposes, theRespondents are, therefore, referred to collectivelya The earlier charge in Case 29-CA-12912,filedMarch 3, 1987, al-leged various violations of Sec.8(a)(5), (3), (2), and(1)This included theContinued296 NLRB No. 44 334DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe judge dismissed the allegation that the Re-spondents violated Section 8(a)(3) and(1) by failingto hire these employees because they belonged toLocal 1245,and no exceptions were taken to thatdismissal.However,he found that the Respond-ents'failure to hire 11 of these employees was inviolation of Section 8(a)(4) and(1).He based thisfinding on the testimony of employee CharlotteZimmerman and the Respondents'vice presidentand personnel director,Robert Kramer.4No partyobjected to the introduction of testimony on thisissue.The pertinent credited or uncontradicted testi-mony is as follows.Zimmerman was an employeeof oneof theRespondents'licensees prior to Janu-ary 1987 when most of the licensed departmentswere terminated.Consistent with the Respondents'instructions that they would hire those former em-ployees of the licensees who submitted an applica-tion,Zimmerman handed in an application. About1month after the department closed, according toZimmerman,she telephoned Kramer and askedwhy she had not been contacted.Kramer replied,as testified to by Zimmerman,that the Respondents"had all full intentions of hiring us. . .but therewas a trial coming up and that is the reason wedidn'thear from them. . . .And he said because ofthe date of the trial and all, that is the reason .. .we didn't hear from them."Kramer then asked herrate of pay,and on Zimmerman's response, saidthat her pay was no problem. Kramer said hewould telephone the Respondents'attorney and seeif the former employees of the licensees could behired.Zimmerman did not hear further from theRespondents.Kramer,when questioned on direct testimony bytheRespondents'attorney, also testified on thispoint.He stated that it was his understanding thatthe Respondents would hire the employees of theformer licensees on their filing applications andchanging membershipfrom Local 1245 to Local1815, and that he explained this at an employeemeeting.According to Kramer,when he receivedthe first charge in the instant case,"at that pointthere was a lot of confusion because I didn't knowhow to act.When I get litigation I stop. . . . Theminute I got it(the charge), whether. . . (the Re-spondents'attorney)was in town or not, I put afreeze on everything.. . .During that period ofallegation that the Respondents required all their employees at the Beth-page store,including those who were members of Local 1245,to joinLocal 1815, Painters and Paper Hangers,as a condition of continued em-ployment.The complaint alleged that by this conduct the Respondentswere discriminating in regard to the hire,tenure,and terms and condi-tions of employment with regard to these employees in violation of Sec8(a)(3) and (1)4 Kramer,along with the Respondents'attorney,JesselRothman, andowner Murray Pergament,decided the Respondents'labor policytime I didn'tknow what to do.Ihave never beensued before.Ihad no idea,should I accept thepeople,shouldn't I accept the people?At that pointthere was a certain degree of us holding back."Kramer further explained that when the employ-ees of the licensees first filed applications in De-cember 1986 and January 1987 they were held upin order to provide the licensees a chance to hirethem.As he testified,"If some of the applicationscame in earlier,the reason they were held up wasto make sure the lessees had closed their operationsdown and then we would accept them.But in theinterim period this litigation started."He also testi-fied that he knew of only two licensee employeeswho wanted to make the transition to the Respond-ents-Zimmerman and another unnamed woman.From this evidence the judge concluded that theRespondents had failed to hire the licensees'formeremployees because the instant unfair labor practicecharges had been filed.We agree with this finding,aswell as the judge's finding that it is appropriateto find a violation of Section 8(a)(4) despite the ab-sence of such an allegation in the charge or com-plaint.5It is well settled that the Board may find andremedy a violation even in the absence of a speci-fied allegation in the complaint if the issue is close-ly connected to the subject matter of the complaintand has been fully litigated.6This rule has been ap-pliedwith particular force where the finding of aviolation is establishedby thetestimonial admis-sionsof theRespondent's own witnesses.?We findthat the 8(a)(4) finding here meets the requirementsof the rule.With respect to the connection between the8(a)(4) and(3) allegations,both allegations focus onthe same set of facts,i.e., the lawfulness of the Re-spondents'motivation for failing to hire the em-5We do note, however,that in her closing argument,relying on em-ployee Zimmerman's testimony and a portionof Kramer's testimony,counsel for the GeneralCounsel allegedthat the failure to hire the licens-ees' formeremployees violated Sec8(a)(3) and(4) of the Act In hisclosing argument,counsel for the Respondent responded to employeeZimmerman's testimonya SeeTimkenCa, 236 NLRB 757, 757-758 (1978),enf. denied on othergrounds 652F 2d 610 (6th Cir 1981),Dawson Cabinet Co.,228 NLRB290 fn. 1 (1977), enf.denied on other grounds566 F.2d 1079 (8th Cir1977). See alsoSportsCoachCorp,218 NLRB 992 fn 1 (1975); CosmoGraphics,217 NLRB 1061 fn. 2 (1975) This practicehas been followed ininstances when the allegationfound involveda different section of theAct than that alleged.SeeWoodline Motor Freight,278 NLRB 1141, 1237(1986), enfd in pertinentpart 843 F 2d 285 (8th Cir.1988) (in whichBoard adopts judge'sfinding that a work rule change violated Sec8(a)(3) and (4) despite absence of 8(a)(4) allegation),Cosmo Graphics,supra,IndependentMetalWorkers Local 1 (Hughes Tool),147NLRB1573. 1576-1577 (1964) Compare withRedd-I. Inc.,290 NLRB 1115(1988), settingforth factorsrelevant to determine whether an untimelyallegation iscloselyconnected to the allegations of a timely charge7 See, e.g,TimkinCo.,supra,Crown Zellerbach Corp.,225 NLRB 911,912 (1976) PERGAMENT UNITED SALESployees.8In this regard,the ultimate issue in bothallegations is the same:whether the Respondentfailed to hire the employees for reasons that are un-lawful underthe Act.We also note that no partyobjected to the introduction of any of the relevantevidence.This further supports our conclusion thatthe 8(a)(4)allegation is closely related to the8(a)(3)allegationincluded in the complaint.Second,as the record recited and described aboveamply demonstrates,theRespondents'failure tohire these employees because of the filing of the in-stant charges was fully litigated.Indeed,the Re-spondents'own witness corroborated the GeneralCounsel'switness and admitted that the employeeswere not hired because of the pending unfair laborpractice charges.The Respondents argue that the issue was notfully litigated and that had they realized a violationof Section 8(a)(4) was at issue they would havecalled rebuttalwitnesses.In this regard,theRe-spondents rely on the recognized principle that thedeterminationof whethera matter hasbeen fullylitigated rests in part on whether the absence of aspecific allegation precluded a respondent frompresenting exculpatory evidence or whether the re-spondent would have altered the conduct of itscase at the hearing,had a specific allegation beenmade.9I SeeNLRB v. Mackay Radio&Telegraph Co.,304 U S 333,349-350(1938), in which the complaint that alleged the unlawful discharge of fiveemployees was amended to allege the unlawful failure to rehire,and theBoard found the respondent had unlawfully discharged them The Courtfound that the Board had acted properly,noting that"[all] parties to theproceeding knew from the outset that the thing complained of was dis-crimination against certain men by reason of their alleged union activi-ties." The Court concluded,"[w]hile the respondent was entitled to knowthe basis of the complaint against it, and to explain its conduct, in aneffort to meet that complaint,we find from the record that it understoodthe issue and was afforded full opportunity to justify the action of its offi-cers as innocent rather than discriminatory"Similarly inGrand RapidsDie CastingCorp. v.NLRB,831F.2d 112(8thCir 1987), enfg. 279NLRB 662 (1986),rehearing denied 833 F.2d 605(6th Cir.1987), theSixth Circuit enforced the Board decision finding that the respondentviolated Sec 8(a)(3) and(4) by discharging a union steward for her unionactivities and for threatening to file charges The complaint alleged thesteward was discharged in violation of Sec 8(a)(4) for filing charges andgiving testimony to the Board and in violation of Sec 8(a)(3)Althoughthe complaint was amended,the court noted.Even if the company was not adequately apprised of the substanceof the 8(a)(4) violation,that would not affect the validity of the Ad-ministrative Law Judge's finding that Section 8(a)(3) had been violat-ed, and reinstatement would be proper for that violation alone Fur-thermore,themotivation for MsWashington'sdischarge was thefocal point of the administrative hearing The issue before the Ad-ministrative Law Judge was whether Ms Washington had been firedfor an unjustified refusal to return to work,or for reasons illegalunder the Act. The company was on notice of the ultimate issue inthis case,and that issue was fully litigated. [831 F 2d at 118.]See alsoAMC Air Conditioning Co.,232 NLRB 283 fn.10 (1977), inwhich the Board found that an employee was discharged in violation ofSec 8(a)(1), as well as Sec 8(a)(3), although it was only alleged that thedischarge violated Sec 8(a)(3), noting that the respondent's primary testi-mony and initial position covered the 8(x)(1) issue.9SeeChelsea Laboratories,282 NLRB 500,501 (1986), enfd 825 F 2d680 (2d Cir 1987), cert.denied 108 S Ct 750(1988), and cases citedtherein335Here,the Respondents contend that if they hadbeen aware of an 8(a)(4) allegation,they "wouldhave called as rebuttal witnessesDeVito and Cig-liani to fully demonstrate that at all times Perga-ment intended to hire all former employees of con-cessionaires,without regard to the charges." How-ever,we fail to see how evidence from these wit-nesses could have improved the Respondents' posi-tion.The Respondents'witness, Personnel DirectorKramer,one of the three officials responsible forlabor policy,testified that although the Respond-ents had intended to hire these employees he frozetheir hiring because of the unfair labor practicecharge.We cannot see how the testimonyof Local1245RepresentativeDeVito (apparently on Kra-mer's purported attempt to get the employees'names fromLocal 1245, to whichKramer, in anyevent,testified)or head cashier Terry Ciglianicould effectively counter the unambiguous admis-sion of a high-level official responsible for laborpolicy.Our conclusion that the judge properly found aviolation in this case is further supported by thesignificant policies underlying Section 8(a)(4) of theAct.The Supreme Court has held that "[The]policy of keeping people'completely free from co-ercion' . . . against making complaints to theBoard is therefore important in the functioning ofthe Act asan organicwhole. . . . A healthy inter-play of the forces governed and protected by theAct means that there should be as great a freedomto ask the Board for relief as there is to petitionany other department of government for a redressof grievances." (Footnote omitted.)" OAs the bodychargedwith effectively implementing the pur-poses and policiesof the Act,we would be amissin our duty to overlook an admission that an em-ployer has unlawfully refused to hire certain em-ployees because unfair labor practice charges havebeen filed on the technical ground that the com-plaint fails to allege a violation of Section 8(a)(4)when full litigation of the matter occurred andwhen the complaint placed at issue the motivationfor refusing to hire the employees.For all the above reasons, we agree with thejudge that the Respondents should be found in vio-lation of Section 8(a)(4) by their failure to hire the11 discriminatees listed by the judge.1110 NLRB v Industrial Union of Marine & Shipbuilding Workers (UnitedStates Line's Co.),391 U S 418,424 (1968).See alsoNLRBY.Scrivener,405 U.S. 117, 121-125 (1972)11 The Respondent relies, in part,onDesertInn & Country Club,220NLRB 877 (1975)We note,inter alia,that that case is clearly factuallydistinguishable and that there were no exceptions filed with the Boardthere on the issue on which the Respondent relies here 336DECISIONSOF THE NATIONALLABOR RELATIONS BOARDORDERThe National LaborRelations Board adopts therecommendedOrder of theadministrative lawjudge andorders thatthe Respondents,PergamentUnited Sales,Inc.,PergamentWestbury Corp.,PergamentDistributors,Inc., and Pergament HomeCenters,Inc.,Bethpage,New York, their officers,agents, successors,and assigns,shall take the actionset forth in the Order.Beatrice Kornbluh,Esq.,for the General Counsel.Jessel Rothman,P.C.,of Mineola,New York,for the Re-spondents.Burton Hall,Esq. (Hall&Sloan,Esqs.),of Mineola, NewYork,for Local 1815.Walter McCaffrey,Business Agent for Local 1245.DECISIONSTATEMENT OF THE CASESTEVEN DAVIS, Administrative Law Judge.Pursuantto charges filed by Local 1245, United Food & Commer-cialWorkersInternationalUnion,AFL-CIO (Local1245) in Case 29-CA-12912 on March 3, 1987, and inCase 29-CA-13022 on May5, 1987,1 a complaint and anamended complaint were issuedby Region 29 on June 29and July28,1987,againstRespondentsPergamentUnited Sales,Inc. (UnitedSales);PergamentWestburyCorp. (Westbury);PergamentDistributors, Inc. (Distrib-utors);and Pergament HomeCenters,Inc. (Home Cen-ters), or sometimescollectively referredto as Pergament.The complaints, which wereconsolidated for hearing,allege, in substance that:(a) By virtue of their operations,all of the Pergamententities named above constitute a single-integrated enter-prise.(b) Prior to February 28, 1987, atthe Pergament Beth-page,New Yorkstore,Respondents and concessionaireswho operatedleased departmentsat thatstore were jointemployers of the employeesin those leased departments.(c)Local 1245representedthe employees of thoseleased departments as well as certain employees of Re-spondentswho workedin departmentsoperated by Re-spondents in the store.(d) Local1815 represented certainother employees ofRespondentswho workedin that store.(e)On about February 28, 1987:(1) The leaseddepartments were terminated.(2) Respondentsoperatedthe entire store.iRespondents deny knowledge or information of the filing and serviceof the charges Regarding the charge in Case 29-CA-12912,the postalmailing book in evidence shows that the charge was sent by certifiedmail to Pergament on March 3,1987The letter accompanying thecharge,properly addressed,bears the same number as the mailing book.Regarding the charge in Case 29-CA-13022,the letter sent with thecharge is properly addressed to Pergament and bears an original signedreturn receipt addressed to United Sales,with a date of delivery of May7, 1987Based upon the above,Ifind that both charges have been properlyfiled and served(3)Respondentswithdrewrecognitionfrom Local1245.(4)Respondents recognizedLocal 1815 as the repre-sentative of all the employeesat the store,includingthose formerly represented by Local 1245.(f) Since on about February 28, 1987,Respondents ap-pliedtheir contractto all the employees,notwithstandingthat:(1) Local 1815 wasnot thelawfully recognized repre-sentative of all the employees at the store.(2) Local 1245 had a collective-bargaining relationshipwith Respondents.(3) Local 1815did not represent an uncoerced majori-ty of allthe employees at the store.(4)A questionconcerning the representation of theemployees had arisen.(g) On or about February 28, 1987,Respondents failedand refusedto employ13 former employeesof conces-sionairesbecause oftheir activitieson behalf of Local1245.A hearing was held in Brooklynand Hempstead, NewYork, on 5 days in December 1987.Based on the entirerecordin this proceeding,includ-ing my observationof thedemeanorof thewitnesses andafter consideringthe briefs filed by General Counsel andRespondents,Imake thefollowing1.FINDINGS OF FACTA. Background1.Organizationof Respondents2In 1961, the Pergamentfamily purchased property inBethpage,New York. United Saleswas formed as a realestate operatingcompany tomanage theproperty whichincluded a buildinghaving twofloors-a basement andtop floor. The propertywas to operate as a retail dis-count center comprisedof variousconcessionaires suchas a men'swear department;stationary;ladies and chil-dren'swear;drug; jewelry; optical;florist; supermarket;barbershop, etc.United Salesentered into license agreementswith thirdpartieswho operatedthe concessions,under which eachpaid to Pergament rent and a percentageof its sales. Atthat time the concessions were situatedon the top floorof the buildingand each had its own cashregister.Theleased departments,however, were held out to the publicas being "Pergament."Customersreceivedcash registerreceiptsmarked Pergament," and itemswereplaced inbags marked"Pergament."Items soldby the concession-aireswere advertisedas "Pergament" goods.United Salesalso entered into a license agreement withWestbury, which wasPergament's retail paint and wall-paperbusiness.Westbury occupieda small part of thebasementof theBethpagestore-only 8,000 to 10,000square feetof the 132,000-square-foot store.The licenseagreement with the concessionaires au-thorized United Salesto enter into collective-bargaining2Much of this evidence is from the answer to the complaint,and theuncontradicted testimony of Respondents'attorney,Jessel Rothman, whowas involved in these transactions. PERGAMENT UNITED SALESagreements on behalfof theconcessionaires,with laborunions, covering the employeesof theconcessionaires,and the license agreements and the collective-bargainingagreement gave United Sales "the right to control thelabor relations policies for each concessionaire operatinga department."In 1961,prior to theopeningof theBethpage store,Pergament operated 10 small retail stores, each havingabout 8,000 to 10,000 square feet in size, where it soldpaint,wallpaper, and related products.The employees ofthose storeswere covered by a collective-bargainingcontract between Painters and Paper Hangers, MaterialSuppliers and Handlers Employees,Local 1815, a/wInternational Brotherhood of Paintersand Allied Trades,AFL-CIO (Local 1815),and the Metropolitan PaintSuppliers Association(MPSA),an employer association,of which Pergament was a member.2.The collective-bargaining history of the twoUnionsIn 1961,Local 1815 organized the employees of all theconcessionaires at the Bethpage store, and United Salesentered into a 2-year collective-bargaining agreementwith Local 1815 covering them.Local 169, the predecessor to Local 1245,disputed therepresentationof the concessionaires' employees byLocal 1815.Local 169 argued that the jurisdiction ofLocal 1815 attached only to paint store operations, andnot licensed departments. 3In April 1963,an agreement was entered into betweenUnited Sales and the two Unions,which provided that(a) Local 1815 will cease its representation of the conces-sionaires'employees and retain its representation of theemployees in the paint and wallpaper departments and(b)Local 169 would represent the concessionaires' em-ployees.The agreement provides,in part:The Employer and the Painters Union further agreethat the Agreement by and between them dated No-vember 7, 1961, and due to expire November 7,1963, notwithstanding, they recognized the RetailClerks Union as the exclusive bargaining representa-tive for the employees in the units appropriate forsuch purpose as set forth in Article "1" of theaforementioned agreement; except for the furtherexclusion of the units presently covered by otherthan the Painters Union and further that the Paint-ersUnion will retain their representation of thePaint and Wallpaper Departments.Thereafter,United Sales entered into successive collec-tive-bargaining agreements with Local 169, and its suc-cessor,Local 1245.The 3-year contracts with Local 1245 effective in1974, 1979,and 1982 contain the following provisions:WHEREAS,the Employer is operating a Dis-count Department Store located at 3901 Hempstead8 Local 169 represented such licensed department employees in TimesSquare Stores,a similar discount store located nearby337Turnpike,Bethpage,New York,and has reserved toitself the right to control the labor relations policiesforeach concessionaire operating a department(except the supermarket department,the drug de-partment,and the paint,wallpaper, electrical fix-ture, art, floor covering and related departments op-erated by Pergament Westbury,Inc.); that the vari-ous departments are integral parts of the DiscountCenter operation,and the employees of the said de-partments(excluding those specified above) havecommon interests; andWHEREAS,the Union is the sole and exclusivebargaining agent for the employees of the conces-sionaires(except those specified above)in the saidDiscountDepartment Store in Bethpage, NewYork,except for executive and managerial person-nel, and office, maintenance and security personnel,but not excluding porters of Pergament UnitedSales, Inc.;NOW, THEREFORE,inconsideration of themutual promises,covenants, provisions and condi-tions of this Agreement,and other good and valua-ble consideration,the parties hereto agree as fol-lows:RECOGNITIONThe Employer,on behalf of the concessionaires(excluding the supermarket department,drug de-partment and the paint,wallpaper, electrical fixture,art, floor covering and related departments operatedby Pergament Westbury,Inc.) recognizes the Unionas the sole and exclusive bargaining agent for allemployees,excludingguards,watchmen,office,maintenance personnel (but not excluding portersand security personnel of Pergament United Sales,Inc.) and executives and supervisors, as defined inthe Labor Management Relations Act as amended,and further excluding the employees of the super-market department,drug department and the paint,wallpaper, electrical fixture,art, floor covering andrelated departments operated by Pergament West-bury, Inc.Any new departments opened in the Perga-ment Discount Center and the employees of any newsuch departments shall become subject to this agree-ment.The term"Employer" as used herein shall in-clude each concessionaire in said Discount Depart-ment Store (except the supermarket department,drug department, and the paint, wallpaper, electri-cal fixture, art, floor covering and related depart-ments operated by PergamentWestbury, Inc.)unless the context shall otherwise require. [Empha-sis added.]In the latest 1985 contract,the sentence underlinedabove was deleted. In its place the following sentenceswere included:or a Pergament affiliated corporation. Where a con-cessionaire has ceased doing business, and a newconcessionaire not affiliated with Pergament takesthe place of the then terminated concessionaire, 338DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthose employees shall become subject to this agree-ment.Local1815 continued to represent and had successivecollective-bargaining contracts covering the employeesof Westburywho operated the paint and wallpaper andother departments of Pergament as a concessionaire ofUnited Sales.Itscontractswerewith the MPSA, ofwhich Pergament was a member.B. TheChange in Respondents'OperationsIn about 1985, allof thelicensed departments weremoved to the basement floor, where they retained theirown cash registers.Pergament'sretailoperationwasmoved to the top floor, and expanded to 60,000 squarefeet,witha central cashier checkouts at the front door.John Simoncic,vice presidentof UnitedSales, testifiedthat he advisedLocal 1245 thatbecause of the consoli-dated top floor operations containingonlyWestbury'sgoods thereafter all cashiers hired for the top floorwould have to become members ofLocal 1815.Howev-er, those cashiers then workinginWestbury's top floorwho weremembers ofLocal 1245 couldremain in thatunion.4Simoncic stated that after 1985, no newly hiredcashierworking on the top floor became a member ofLocal 1245. Of course,the licensees'employees, andtheir cashiers continued to be representedby Local 1245.In 1985 or 1986,Pergament decided to operate theentire store, in whichitwould sell its products exclusive-lywithno licensed departments.It notified the conces-sionaires that their licenses and leases would be terminat-ed, effectiveDecember 31, 1986.Westburywas alsonotifiedthat its license to operateitsPergament retail sales operation was canceled.On January13, 1987,Respondents'attorney,Rothman,sent a letter toLocal 1245,which advised it that the li-censees are to vacate the premises on about January 31,1987, and"thereforeall of the employees will be termi-nated."The letter further advisedthat Pergament West-bury wouldthereafter operate the building as a Perga-ment store,and that all employeesof Westburyare mem-bers of Local 1315.5 "Therefore, as of February 1, 1987,therewill be no employees who are members of yourunion working at[the Bethpage store]."On January 30, the attorneyfor Local 1245notifiedRothmanthatat least 30Local 1245members are em-ployed by Westbury,allof whom wish to remain mem-bers of that union.The peoplereferred to are porters and cleaners em-ployed by UnitedSales pursuant to theLocal1245 con-tract and another category-employees of leased depart-ments which closed duringthe period 1961 to1985.Onthose occasions,PergamentWestburyoperated the con-4As will bediscussed infra, certain employees werehired directly byWestburyand became membersof Local 1245,although this was con-trary to theLocal 1245contract,and other employees became Local1245 members while working for concessionaires,and when the conces-sionaires went out of business wereemployed directly by Westbury, butretained theirLocal1245 membership5Actually,Westburyand United Sales ceased doing business at thestore as ofFebruary28, 1987.On that date, Distributors operated thestore,and about I month later,the name was changed to PergamentHome Centerscession as its own,and the employees were placed on theWestbury payroll but continued their membership inLocal 1245-contrary to the Local 1245 collective-bar-gaining agreements which provided that only the em-ployees of concessionaires,and not Pergament compa-nies,were covered by those contracts.aThe theory,as explained by John Simoncic,the vicepresident of United Sales, was that if a new concession-airewas found to take over the space,the new licenseewould hire the old employees who would continue theirmembership,unbroken,in Local 1245.7By late February 1987, all licensees but four had leftthe store.The four remaining licensees are a barbershop,optical store,jewelry store,and a snackbar.They werepermitted to remain because they were owner-operatedsmall businesseswithno place to go, and according toRespondents'attorney,Rothman, Mr. Pergament did notwant to "throw them out."United Sales Official Simoncic testified that he metwith officials of the two unions and told them that theterminated employeesof thelicenseeswould bepermit-ted to apply for jobs with Pergament,which would hireeligible employees who applied.Certainof thelicensees'employees transferred to other locations operated bythose companies.Simoncic stated that those who werenot transferred were referred to Pergament'spersonneldepartment with the understanding that they would behired by Pergament if qualified and willing to work forthat company and become members of Local 1815.On February 25, 1987, the following letter was sent byRespondents to all employees representedby Local 1245who worked for Pergament or the licensees of UnitedSales:EffectiveSaturday,February28, 1987,Perga-mentWestbury Corp.will no longer be a tenant orlicensee of Pergament United Sales,Inc. Its contrac-tual relationship terminates on that date.As you canobserve, allof thelicensees have va-cated the premises and are no longer licensees ortenants andthe physicalstructure of the discountcenter is going to be drastically changed.The collectivebargaining unit ofwhichyou may,or may not be a member,is representedby Local1245-RCIA. Local 1245-RCIAexecuted a col-lectivebargainingagreementwithPergamentUnited Sales,Inc. That collectivebargaining agree-ment is no longer in existence because the collectivebargaining unit no longer exists.The entirebuilding is being rented to PergamentHome Centers,Inc. (formerlyPergament Distribu-tors, Inc., hereinafter referred to as "Pergament").Pergament is a memberof theMetropolitan PaintDealers Association(hereinafter referred to as the"Association").The Associationconsists of a group5A pension and welfare remittance report, dated February, 1987, sub-mitted by Respondents to Local 1245, lists 30 employees on the payrollof Westbury.'Rothman's explanation, in his opening statement, was different how-ever.He stated that such employees were not transferred to Local 1815upon their becoming employed by Westbury because no one thought ofit PERGAMENT UNITED SALESof paint dealers and manufacturers,of which Perga-ment is only one member.All of the employees ofthe members of the Association constitute the col-lective bargaining unit.The Association,on behalf of its members execut-ed a collective bargaining agreement with Local1815-Painters and Paperhangers,Material Suppli-ers and Handlers,associated with the InternationalBrotherhood of Paintersand Allied Trades-AFL-CIO, whose principal place of business is 65 WestMerrick Road,ValleyStream,New York 11580.The employees of Pergament are represented bythat union and have been represented by that unionfor more than twenty years.Therefore,Pergament is duty bound to honor itscollective bargaining agreement with Local 1815.Since Pergament Westbury Corp.isout of busi-ness effectively at the end of February,1987, andPergament Home Centers, Inc. is in business andneeds employees,we have sought to determine amethod by which Pergament can retain your serv-ices.If you wish to be employed by Pergament HomeCenters, Inc., you must fill out a new application,and become an employee of Pergament Home Cen-ters, Inc.Your application must be filled out nolater than March3, 1987.Pergament Home Centers, Inc. will recognizeyour position and length of service(seniority) andpresent salary with Pergament Westbury Corp.Pergament HomeCenters,Inc. has spoken to theofficers of Local 1815,who have advised it thattheywill recognize your position and length ofservice(seniority)and will not require you to payan original initiation fee. Your salary increases willbe predicated upon the present collective bargainingagreementwith Local 1815.We make these statements solely in an advisorycapacity because we are not compelling or recom-mending to you that you join any collective bar-gaining unit.The purpose of this letter is to advise you whatyou must do if you wish to become an employee ofPergament Home Centers, Inc.Your services as an employee of PergamentWestbury Corp.,will terminate at the end of Febru-ary, 1987.Further,we are advising you that PergamentHome Centers, Inc. does not recognize Local1245-RCIAas the collective bargaining represent-ative, because Pergament Home Centers, Inc. takesthe position that the collective bargaining unit nolonger exists.If you have any questions at all that you wish toaddress to Pergament,pleasecallMr.RobertKramer at Pergament Home Centers, Inc. (516)694-9300, ext. 2235.We hope that you will elect to become an em-ployee of Pergament Home Centers, Inc. and thatyou will call to speak to Mr.Kramer.339After theletterwas sent,Robert Kramer,an official ofRespondents,was informed that the employees believedthat they would be laid off as a result of the change.8 Hewent to the store and asked that employees representedby Local 1245attend a meeting.He testified that he toldthe 10 or 15 workers present that no one would be laidoff orlose their seniority,and they would be representedby Local 1815.Three employees who attended the meeting corrobo-rated Kramer's version,and added that he asked them tocomplete job applications which they did.Kramer testified that shortly after the meeting he re-ceived a call from Walter McCaffrey,business agent forLocal 1245. McCaffrey asked him what he was doing.Kramer told him that he was telling the workers what hebelieved had been decided upon between the Unions-that Local 1815 would represent everyone at the Beth-page store.McCaffreyresponded that agreement appliedonly to the licensees'employees,not for the workers em-ployed byPergament.Kramer answeredthatLocal"1245 is not going to represent any more anybody. Theydon't exist any more."In late February 1987, Distributors,owned in wholeby the twoPergamentbrothers,entered into a lease withthe owner of the real estate, a copartnership consisting ofthose brothers, to operate the store.According to UnitedSalesVicePresident Simoncicand Attorney Rothman,Distributors is the administrativefunctioning body of all Pergament stores.All money re-ceived from all Pergament stores, regardless of corporatename or location,flows into the bank account of Distrib-utors in Melville,New York.The money is identified bystore number and location.As ofaboutMarch 1,1987,Distributors'name waschanged to Pergament Home Centers(Home Centers),which has operated the Bethpage and all of its otherstores thereafter.9The annual gross sales of Home Cen-ters is $20 million.C. The ArbitrationBetweenthe Two UnionsOn March 13, 1987, Local 1245, throughits Interna-tional union,brought anarticleXX "no-raid"proceedingagainstLocal 1815pursuantto the AFL-CIOconstitu-tion.On August 31, 1987, theImpartial Umpire issued adecisionfollowing ahearinginwhich he held that Local1815 was not in violationof article XX.The Umpire found that(a) no employeeshave beendeniedemploymentas a resultof the changein represen-tation,(b) Local 1245recognition was primarilyfocusedon the licensees,and (c)the presencewithin the Perga-ment unitof 30 employeesrepresentedby Local 1245doesnot establish its recognitionunder article XX.The Umpire concluded that "whether the self-organi-zational rightsof the employeesrepresentedby [Local1245] havebeenviolated is for theBoardto decide."a Decisions as to labor policy are made by Kramer,Attorney Roth-man, and Murray Pergament.I Respondents'answer states that Home Centers is the successor ofDistributors 340DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDD. The EmployeesThe following are employees who worked at the Beth-page store prior tothe eliminationof the leased depart-ments:Diane Amore:Amore was hired in March 1978 andbegan work in the housewares department, which was aPergament department. She became a member of Local169 and was a Local 1245 member throughout her em-ployment.The housewares departmentwas eliminatedin about1983 and Amore wentto the seasonalsdepartment for 6months. Thereafter, in about 1985 the housewares de-partment was returned to the store and placed upstairswith the other Pergament departments, where Amoreworked. She continued to work at the store after March1987, and was employed there at the time of the hearing.AlexandriaCastagnaro:Castagnaro worked part-timefor alesseeLady Rose ladies and children's wear forabout 1 year. She was a member of Local 1245. In No-vember 1986, she was told by hermanagerthat shewould be hired by Pergament if she completed an appli-cation. She didso, and2 days later tolda Pergament as-sistantmanagerthat she did so. The manager told herthat her application would be retained, and when thestorewas ready she would be called. Her applicationcould not be located by Respondents during thehearing.She stopped work at the storein lateJanuary 1987,when her department closed. She was not called by Per-gament andshe made no inquiries. She was transferredto another Lady Rose location elsewhere.She testified that she was interested in the benefits of-fered by Local 1245.Charlotte Elliott:Elliott worked since about 1963 in themen'sdepartment,a lessee.She was a member of Local169 and then local 1245. She worked in the store in mid-1987 when she filled out an application, which was re-ceived by Respondents. When she gave the applicationto Terry, the head cashier, she told the cashier that shewanted to work 4 days (25 hours) per week. Terry re-plied that part-time work includes nights and week-ends.10 Elliott answered that she could not work nights.Elliott did not inquire at Pergament thereafter for ajob. Her application did notstatewhat hours or days shewished to work.Elly Kircher:Kircher worked since 1970in leased de-partmentsas a part-timer.She was a member of Local1245.Kircher completed an application which was receivedby Respondents. Two weeks after her employer left thebuilding she was offered a job as a full-time cashier. Sherefused and asked to be considered for part-time work.Her applicationwas silentas to what hours she wantedto work.Doris Levine:In August 1979, Levine began work withLadyRose, a lessee.She was a member of Local 169 andthen Local 1245. She completed an application whichwas received by Respondents.10 Terry was the head office cashier supervisor.Kramer testified thatshe knew many of the leased department employees.He told her to tellthe people that Pergament would be hiring She replied that many of thewomen who worked in sales did not want to work as cashiersOn her last day of work,she wastold byPergamentstoremanager,LoRe that as soon as the basement areawas completedtheywould review the applications andbegin interviews.She was not called thereafter and madeno inquiries because employee Zimmerman told her thatKramer said that nothing could be done because chargeswere filed against Pergament.CarolineMirro:Mirro was hired in 1966 to work as acashier in the housewares department,a Pergament de-partment.She joinedLocal169, and was on the payrollof Westbury.She stated that in 1966 all the cashiers weremembers of Local 169.As shop steward,she signed upinto Local 1966 all employees in the housewares depart-ment and the cashiers in the paint and wallpaper depart-ments,which were Pergament departments.She alsosigned up employees of leased departments.She statedthat the sales employees employed in Pergament depart-ments were represented by Local 1815.In about 1985 she was transferred to the wallpaper de-partment,and continued her Local 1245 membership.She is still employed in that department and has re-mained a member ofLocal 1245.After themeeting with Kramer,Mirro completed anapplication.Norma Mugno:Mugno was hired in 1981 and workedfor a lessee stationery store as a cashier.She was amember ofLocal1245. She completed an applicationwhich was received by Respondents,butwas nevercalled by Respondents, and did not inquire concerning ajob, but was told by Pergament store managers that theywould call when there was an opportunity.ElsieRatliff.Ratliff was hired in 1981 and worked fora leased men's wear department as a part-timer.Shecompleted an application which was received by Re-spondents and was not offereda job byRespondents.Her department closed in early February 1987.Marie Sommer:Sommer testified that she was hired in1964 to work in the domestics department,which at thattime was a Pergament department.She joined Local 169.She worked in various departments thereafter,and herleased department left the store in January 1987. Within3weeks, she completed an application,which was re-ceived by Pergament.Sommer did not hear from Perga-ment thereafter and did not inquire of it.Charlotte Zimmerman:Zimmerman was hired in 1982towork forLadyRose, a leased department. She com-pleted an application,which was received by Respond-ent.When her department left the store,on February 28,1987, she asked Pergament Store Manager LoRe if shewould be hired.He asked if she filed an application.Zimmerman said she did and LoRe said that he wouldhave to wait and see.One month later Zimmerman called Kramer and askedwhy Pergament had not contacted her. Kramer repliedthat Pergament intended to hire the workers but that a"trial"or "case" with the Union was approaching, andthat they were not hired because of the date of thetrial."'Kramer asked her rate of pay. She told him.11The charge in Case 29-CA-12912 wasfiled on March 3, 1987 PERGAMENT UNITED SALESKramer repliedthat thatwas no problem,adding that hewouldcall the companyattorneyand see ifshe could behired.Zimmermandid not hear fromPergamentthereaf-ter.AttorneyRothmantestifiedthatRespondents are"constantly"seeking employees as cashiersand for otherpositions in its Bethpage store andotherstores on a"continuous basis" andthat theyalways seek part-timeworkers.Advertisementsplacedin local newspapersthroughout the periodin question sought full-time andpart-time cashiers,stockand salespeople, and asked ap-plicantsto apply atthe Bethpageor other Pergamentstores.PersonnelOfficialKramer testifiedsimilarly that Re-spondents were "desperate" for cashiersand wanted tohire employees.Kramer statedthat theapplicationsof theleased de-partment employeeswere apparentlylost,and thenfound, some 2 to 3months "after all this started," in aback office ofthe Bethpagestore, behind the courtesydesk.Kramer admitted not offeringjobsto those applicants,and stated various reasonsfor not hiring them:(a)He did notknow thenames of the applicants. Nonameswere set forth in the chargeor complaint in Case29-CA-12912. However, the charge in Case 29-CA-13022filed on May 5, 1987, asserts that certain unnamedpeoplewere firedand refusedhireby Pergament.Kramer statedthat he asked Local 1245 for thenames ofthe people. He told the Local 1245 president that "youare telling me I am refusingto hire these people. We aredesperateforhelp.Justgiveme the names of thepeople." Local 1245 refused todo so.Kramerthen askedhismanagersif they knew of anyone being refused hire.They reported to him that certain workers wanted to re-ceive unemployment insurancefor a while or did notwant to be cashiers.(b)He knew thenames ofthe employees but did notrecognize them. Kramer testified inconsistentlythat (1)he never saw the amended complaint and was not awareof thenames of the employees the Board claimed wereunemployed and (2)when he receivedthe complaint heread it fromcover to cover, anddid not recognize anynames.They werenot peoplehe knew.The amendedcomplaintwas the onlydocument thatcontained the namesof the employees allegedly refusedhire and thereforeKramer must have seenthat docu-ment,which was served on July 28, 1987.(c)When he receivedthe "lawsuit" he "puta freezeon everything"becausehe did not know what to do. Asemployee Zimmerman testified,Kramer told her that thepeoplewould have been hired but for thelitigation.Kramer testified that he only knew that two people,Zimmerman and one other,werelooking for jobs.It should be notedthat United Sales, in October 1982,provided Local 1245 withthe names,dates of hire,wages, and names of lessee or Pergament departmentworked, for the employeesof at least eight leased depart-ments, andUnited Sales and Westbury, who were mem-bers of Local 1245. Thenamesprovided included Elliott,Iannamorato,Kucher, Levine,Mugno,Sommer, York,and Zimmerman.Thus,Respondentswerein possession341of theabove information,at least, for8 of the 13 em-ployees itclaimed tohave not known.The January and February 1987 Local 1245 GeneralBenefit and PensionFund ReportstatesthatWestburypaid welfareand pensionbenefits to 29 of itsemployees.According to the reports,in those months, three em-ployees were employed by company No. 33, which ac-cordingto the October 1982 report was United Sales,and the restwere employed by company No. 28, whichaccording to the earlierreportand Kramer's testimony isWestbury.Indeed,Local 1245 Official McCaffrey testified thatthatunion represents Pergament employees-cashiers, re-ceivingdepartment; hardwareand wallpaper department,lighting department,as well as the leased department em-ployees. Local 1245continues to represent the leased de-partmentswhich haveremained at the store:barbershop,snackbar, jewelry store,and optical store.II.ANALYSISAND DISCUSSIONA. Respondentsas a SingleEmployer and as a JointEmployerwiththe ConcessionairesThe complaintallegesthat the (a)Board hasjurisdic-tionover eachRespondent, (b) Respondents constitute asingle-integrated business enterprise and a singleemploy-er, and(c)Respondents and the concessionaires are jointemployers.Respondents do not contest the Board's jurisdictionoverWestbury,Distributors,andHomeCenters, butthey deny thatthe Board has jurisdictionover UnitedSales. 12Respondents'answer admits thatallof theRespond-ents have commonofficers,ownership,directors,man-agement, and supervision.Respondentsfurther admitthatUnited Sales has theauthorityto and has possessed and exercisedcontroloverthe labor relationspolicies foreach concessionaireoperating a leased department,and has also administereda common laborpolicy withthe concessionaires for theemployeesemployedin the leased departments. Indeed,United Salesentered into successivecollective-bargain-ing agreementswith Local169 andthen Local 1245 cov-ering allof the employees of the concessionaires. Thecontractcovers inone document,all such workers andprovidesuniform wages, hours, and terms and conditionsof employmentfor all of them.As set forthabove, customersat the store are led tobelieve thatall the itemsoffered forsale are Pergamentgoods.Sales receipts, bags, and advertising are all in Per-gament's name.Respondents arguethatUnited Salesisa real estateoperationinwhichit,as a landlord,entered into leasesand licenseswith, and actedas agent forthe approxi-mately 30 concessionairesof theBethpagestore, collect-ing rentsfrom themand providing services such as aswitchboard, security,maintenance,and a money room.Althoughthe lesseespaid for theirown advertisements12 Respondents'answer does not deny and therefore admits, or ex-pressly admits the material allegations of the complaint relating to juris-diction over Westbury,Distributors,and Home Centers 342DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDin newspapers,Pergament coordinated the advertising sothat it appeared as "one distinct operation and not a mul-titudeof different stores. . .under the Pergamentbanner."1.The single employer issueIn deciding whether certain companies constitute asingle employer,the Board considers four factors:Common control of labor relations,common man-agement, commonownership,and interrelation ofoperations.None of thesefactors, alone,is control-ling,nor needallof them bepresent.Single-em-ployer statusultimately depends on "all the circum-stances of the case" and is characterizedby the ab-sence of the "arm's lengthrelationshipfound amongunintegrated companies." Statedotherwise, the fun-damental inquiryiswhetherthere existsoverallcontrol of criticalmatters atthe policy level.[Ems-ing'sSupermarket,284 NLRB 302 (1987)].The evidence establishes common control of labor re-lations.Labor relations policy decisions are made by vicepresidentKramer,CounselRothman,Kramer andMurray Pergament.Respondents admit having commonofficers,ownership,directors,management,and supervi-sors.In addition,allof the Pergament operations areeither owned personallyby thePergament family (suchas the real estate)or owned through corporations con-trolled by the Pergament family. All money receivedfrom whatever source flows into the Distributors, nowHome Centers, account in one bank,inMelville,NewYork,where it is disbursed by Pergament's centralizedaccounting and payroll office there.The Bethpage store provides a clear example of theinterrelationship of the four Pergament companies. Thetwo Pergament brothers own the real estate. The build-ing was leasedto UnitedSales, a Pergament organizationcreated to manage the building and lease the space toconcessionaires.United Salesalso leasedspace to West-bury,a Pergament company which operated its paint andwallpaper department. The entire store was held out tothe public as a Pergament store.When,in 1987, the les-seeswere terminated,United Sales'leasewas also can-celed, and that company was replaced by PergamentDistributors which was then succeeded 1 month later byHome Centers.Thus the evidence is overwhelming and I find that Re-spondentsUnited Sales,Westbury,Distributors,andHome Centers are a single-integrated business enterpriseand a single employer within the meaning of the Act. Byvirtue of this finding,the Board has jurisdiction overUnited Sales. 1313 The Board also would apparently have jurisdiction independentlyover United Sales It exercises suchjurisdiction over real estate compa-nies,which manage enterprises having rent rolls in excess of $1 millionper year.Although the rent and fees paid United Sales by the licenseeswere not placed in evidence, it would appear that the approximately 30concessionaires in the 130,000-square-foot store paid in excess of $1 mil-lion per year to United Sales.MandelMgt. Corp.,248 NLRB 186 (1980)2.The jointemployer issueThe complaint alleges and Respondents deny that theyare joint employers with the concessionaires operatingthe leased departments of the employees employed inthose departments.The Board has stated that it will find "joint employerstatus where it can be shown that two or more employ-ers 'co-determine those matters governing essential termsand conditions of employment."'Ryder System,280NLRB 1024 (1986).The Board has dealt with this precise issue in the past:The Board has long recognized the unique char-acter of discount department store operations con-ducted by several employers at one location withthe participants,although retaining their separatecorporate identities,cooperating to present the ap-pearance of a single integrated enterprise in order toobtain the mutual business advantages deriving fromsuch operations.The Board has recognized that insuch endeavor the dominant entrepreneur will ofnecessity retain sufficient control over the oper-ations of the constituent departments so that it willbe in a position to take action required to removeany causes for disruption in store operations. Theexistence of such control, however, has not in andof itself been sufficient justification for finding thatthe licensor or lessor is a joint employer of employ-ees of its licensees or lessees.Generally a joint em-ployer finding is justified where it has been demon-strated that the lessor is in a position to control thelessee's labor relations.Where the lessor explicitlyreserves such control in its lease agreements, theproblem is of course easy to resolve.[DiscoFairStores,189 NLRB 456, 458 (1971).]Here, the control retained by Respondents over the li-censees' operations and labor relations is extensive. Re-spondents had the right to and did move the licenseesfrom their top floor location to the basement in 1985,and canceled their licenses in 1987, thus removing themfrom the store completely.The control exercised by Respondents over the em-ployees of the licensees is extraordinary. The licenseagreements authorized United Sales,and therefore Re-spondents,to enter into collective-bargaining agreementsin behalf of the concessionaires with labor unions cover-ing the licensees'employees.In addition,the licenseagreements and the union contract gave United Sales theright to control the labor relations policies for each con-cessionaire.Pursuant to this authority,United Sales en-tered into successive collective-bargaining contracts withLocal 169 and then Local 1245 which, in each docu-ment, covered all the employees of all the licensees. Thecontracts,which were negotiated by John Simoncic thevice president of United Sales, established and coveredall the terms and conditions of employment of the em-ployees.' 414 Each licensee transmitted union duesdirectly to Local 1245 PERGAMENT UNITED SALESThe Boardhas longheld that virtuallyidentical de-partment,or discount center lessor-licensee operationsconstitutejoint employerrelationships.Jewel Tea,162NLRB 508 (1966);Thriftown,161NLRB 603 (1966);Grand Central Liquors,155NLRB 295 (1965);SpartanDepartment Stores,140 NLRB 608 (1963);Frostco,138NLRB 125 (1962).The evidenceisquite clear,therefore,thatRespond-ents codetermine, if not totallydetermine,the licensees'employees essential terms and conditions of employment.Iaccordingly findand concludethatRespondents arejointemployers withthe concessionaires.B. The Deferral IssueRespondents argue that the Board should defer to thearbitration award which found that Local 1815 did notbreach the "no-raid" provisions of article XX of theAFL-CIO constitution by representing the employeesformerly represented by Local 1245.The Board has consistently held that in situations con-cerning accretions it will not abdicate its responsibility toa decisionin anarticleXX proceeding.MartinMarietta,270 NLRB 821, 822 fn. 3 (1984). Board standards, poli-cies, considerations, and precedents were not consideredby the arbitrator, and in fact the decision stated that theunfair labor practice issue was for the Board to decide.The Board has exclusive jurisdiction to resolve suchissues asare raised by the complaints and will not deferto private resolutions, such as an article XX proceeding.Jackson Engineering,265 NLRB 1688, 1700 fn. 32 (1982);Hershey Foods,208 NLRB 452 (1974).C. TheAccretion IssueAs set forth above,Pergament has since 1963 contrac-tually recognized Local 1245 as the representative of theemployees of the concessionaires and porters,and duringthe same period has contractually recognized Local 1815as the representative of its paint and wallpaper employ-ees and other employees employed by Pergament.In early 1987,Pergament changed its operations at theBethpage store. Virtually all of the concessionaires wereremoved from the building,and Pergament expanded itsoperations to sell its items in the entire 130,000 squarefoot store.At first, in 1961, Pergament occupied only8,000 to 10,000 square feet in the store. Then,in 1985, itoccupied about 65,000 square feet,and finally,in 1987, itoccupied the entire store.Respondents informed Local 1245 that it would nolonger be recognized as the representative of any of theremoved concessionaires, and withdrew recognition fromthat union.Respondents also informed all employees rep-resented by that union that they would be required tojoin Local 1815 if they wished to remain in Pergament'semploy, and recognized Local 1815 and applied thatcontract to all employees at the store,including thoseformerly represented by Local 1245.The question presented is whether Respondents' con-duct constituted unlawful assistance to Local 1815 in vio-lation of Section 8(a)(2) of the Act, discrimination in thehire and tenure of employees in violation of Section3438(a)(3), and a refusal to bargain withLocal 1245in viola-tion of Section 8(a)(5) ofthe Act.The resolutionof thisquestion requires separate analy-sisof the two different groups representedby Local1245: the employees employed on the concessionaires'payrolland the employees on Respondents'payroll.1.The employees on the concessionaires'payrollAs set forth above, the concessionaires and Respond-ents are joint employers. Accordingly,Respondents are,in fact, the employers of the employees employed by theconcessionaires.Those employees have been represented,since 1963,by Local 1245,in a separate unit.In about 1986, Re-spondents made a lawful business decision to eliminatethe concessionaires from the store and expand the Perga-ment operation to encompass the entire store.Accordingly,the concessionaires left the store in early1987.15 The unit consisting of the employees employedin the concessionaires'operations therefore ceased toexist pursuant to Respondents' business actions which arenot alleged to be unlawful.By virtue of the joint em-ployer relationship,therefore,itmay be said that Re-spondents legitimately decided to eliminate a part oftheir business,the leased departments,and expand theirown operation in the space formerly occupied by theconcessionaires.Respondents were not obligated to bargain with Local1245 over this change since the decision to eliminate theleased departments constituted a fundamental change inthe nature and direction of Respondents'business ratherthan on labor costs.Kroger,273 NLRB 462(1984).Anyobligation that Respondents may have had to bargainwith Local 1245 was satisfied by its January 17 letter tothat union advising it of the change.In its reply,the at-torney for Local 1245 did not take issue with the Re-spondents termination of the leased departments.Rather,he stated that those employees who continue to be di-rectly employed by Pergament,such as those on the pay-rollofWestbury,were being discriminated against bythe requirement that they join Local 1815.Nor didLocal 1245 McCaffrey take issue with Kramer as to thecancellation of the lessees, and termination of those em-ployees.Rather, he was concerned with the continuedrepresentation of the workers on the Pergament payroll.2.The employees directly employed by PergamentLocal 1245 represented porters and employees of con-cessionaires,which was the contractual unit, but alsorepresentedworkers directly employed by Pergamentcompanies, such as United Sales and Westbury. Suchrepresentation by Local 1245 of employees directly em-ployed by Pergament companies was contrary to theLocal 1245 contract.Such employees consisted of those hired directly byPergament,such as Diane Amore, and those who werefirstemployed by concessionaires but then, when the15 About fourleased departments remained,however. Respondents donot challengethe continuedrepresentationby Local 1245 of the employ-ees employed by thoseconcessionaires,and they are not at issue here 344DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDleased departments left the store,prior to 1987, werehired by Respondents and employed in a Pergament op-erated department.The workof those employed directly in a Pergamentdepartment and representedby Local 1245was identicalto the duties performed by employees represented byLocal 1815 who workedalongsidetheminPergamentdepartments.Theythus worked for the same employer.The onlydifference was their historic representation bytwo differentunions.Accordingly, even before the January 1987 change inoperations,the employees employed by Respondents rep-resented by Local 1245 were performing the identicalwork stock,sales,and cashiering and were employedside by side with those represented by Local 1815. Al-though employees working in the leased departmentsgenerally remained employed for that concessionaireduring the entire time that department remained in thestore, once the department left, prior to January 1987,the employee would be hired directly by Respondents ontheWestbury payroll.In addition,therewas an inter-change of employees,with employees being transferredto various departments.Thus,Diane Amore stated thatshe was hired by a Pergament department and a memberof Local 1245,and was transferred to other Pergamentdepartments having employees representedby Local1815. Similarly,Marie Sommer was hired for work inthe domestics department,which was then a Pergamentdepartment,and then worked in leased departmentsthereafter.It thus may be said that a merger of separately recog-nized units existed.Such a merger destroys the separateidentities of the individual units.Miles&Sons Trucking,269 NLRB 7, 14 (1984).However, even if the Local 1245 unit is considered aseparate unit,notwithstanding the identical work per-formed by the employees in the two unions, I find andconclude that following Respondents'change in oper-ations inearly 1987, theemployees representedby Local1245who continued to be employed by Respondentsconstituted an accretion to the unit represented by Local1815 and were not then a separate or independent unit.The Board considers the following factors in determin-ing whether a valid accretion exists:Interchange of em-ployees between the companies;similarity of supervision;similarity of terms and conditions of employment; simi-larityof skills and functions;physical,functional,and ad-ministrative integration;and bargaininghistory.CompactVideo Services,284 NLRB 117 (1987).Therewas an interchange of employees,as set forthabove, from the leased departments,when such a depart-ment was closed, to a Pergament department.In addi-tion,employees such as Diane Amore were first em-ployed by aPergament department and became amember of Local 1245 while in that department.The employees working in Pergament departments,those represented by Local 1245 and Local 1815, weresupervised by Pergament managers,and performed theidenticalwork.Respondents'physical,functional, andadministrative affairs were highly integrated,with cen-tralized control of all these areas,as a single employer,as set forth above.The longbargaininghistory enjoyed by Local 1245 isthe only factor whichmilitates against finding an accre-tion.Local 1245 hasrepresented employees at the storesince1963.However,bargaininghistory is only onefactor,and not the controlling one to be considered.United States Steel Corp.,280 NLRB 837 fn. 2 (1986).The bargaining historyhere isdifferent fromthat in tra-ditional accretion cases.In thetypicalcase, one unionhas represented employees in a separate,identifiable unitconsistingof employeesperforming distinctduties.Thequestion in those casesiswhetherthe functions and clas-sificationsof the transferredemployees remain essentiallyunchanged.Massachusetts Electric Co.,248 NLRB 155,157 (1980).Here,however,at all times the employees of Respond-ents, regardlessof whether they were represented byLocal 1245 or Local1815, werephysicallyconsolidated,under common management and supervisors,with cen-tralizedcontrolof labor relations and interchange of em-ployees.These circumstances obliterated whatever sepa-rate identitiesmay have existed by virtue ofthe separaterepresentationby thetwo unions.Now, both groups ofemployeesare employed bythe same employer performing similar functionsunder common terms and conditionsof employ-ment. . . .one overall unit. . .is now the sole ap-propriate unit.[MartinMarietta,270 NLRB 821,822 (1984).]This isnot a traditional accretion case where one em-ployer takes over an operation owned by a differentcompany elsewhere and brings it within its company,where the question is whether the new group should beaccreted to the existing unit.Rather, this is a case where at all times one employerhad under its roof two ostensibly separate bargainingunits, consisting,because of its single employer status, ofall its employees,all of whom performed the same func-tions.Particularly, after the January 1987 change in oper-ations, no concessionaires remainedand the only employ-ees represented by Local 1245 were those on Respond-ents' payroll.' a[T]he Board has found a valid accretion only whenthe additional employees have little or no separategroup identity and thus cannot be considered to bea separate appropriate unit and when the additionalemployees share an overwhelming community of in-terestwith the preexisting unit to which they areaccreted.[Safeway Stores,256 NLRB 918 (1981).]It is clear here that before and after the January 1987change, the employees employed directly by Pergamentwho were representedby Local 1245had no separategroup identity and could not be considered to be a sepa-16 In fact, about four concessionaires"mom and pop"stores remained.They are abarbershop, optical department,snackbar, and jewelryconces-sion.Respondents'briefstated that it does not challenge the representa-tion by Local 1245 of employeesworking in those departmentsAccord-ingly, they arenot at issue here and this decision does not apply to them PERGAMENT UNITED SALESrate appropriate unit. Those employees worked togetherwith the employees represented by Local 1815 in Perga-ment-operated departments performing the same work,under the same supervision as the Local 1815 workers.The only difference is that they were represented by adifferent union, and because of the contracts, receivedcertain different benefits.Pergament effected, in January 1987, a consolidationwhere it reclaimed its entire store for its own operations.Its Bethpage store, therefore, became one unit consistingof all its employees performingsimilarwork. Respond-ents seek to accrete the employees represented by Local1245 into the unit represented by Local 1815 pursuant tothe contract between that union and the MPSA.BostonGas,235 NLRB 1354 (1978).In cases inwhich an employer has consolidated twopreviously separate units of employees represented bydifferent unions, the Board will direct an election inorder to determine the representational desires of the em-ployees.However, the Board has noted that it will notdo so if one of the unions represents such an overwhelm-ing majority of the employees or is sufficiently predomi-nant to remove any real question as to the overall choiceof a representative.BostonGas Co.,235NLRB 1354,1355 (1978). SeeMartinMarietta,supra;MassachusettsElectric Co.,248 NLRB 155, 157 (1980);Boston Gas Co.,221NLRB 628, 629 (1975);National Carloading,167NLRB 801, 802 (1967).Ifind that to be the case here. Thus, the unit of em-ployees represented by Local 1245, consisting of some 30employees may properly be accreted to the unit repre-sented by Local 1815, performing identical work. TheLocal 1815 unit is a multiemployer, multilocation unit,covering Pergament, the largest of the employer-mem-bers operating 35 stores, and 7 other members of theMPSA. The contract between MPSA and Local 1815covers, all their locations. Although there was no testi-mony concerning the numbers of employees in this hugeunit, it is clear, by the numbers of employers and loca-tions, that the amount of employees in the Local 1815unitis immense.I accordingly find that the group repre-sented by Local 1815 is sufficiently predominant to war-rant the conclusion that no question concerning represen-tation exists.Inmakingthe above findings, I am aware of theBoard's longstanding reluctance in finding an accretion,and that it applies that doctrine restrictively since it de-prives the new employees of the opportunity to expresstheir desires regarding membership in the existing unit.United States Steel Corp.,supra;Melbet Jewelry,180NLRB 107, 110 (1969). However, I believe that such anaccretion in this case, where the Local 1245 concession-aires unit has ceased to exist, where the employees repre-sented by Local 1245 perform and have performed theidentical duties alongside Local 1815-represented work-ers, and where Local 1815's unit is overwhelmingly pre-dominant, is warranted. I further believe that the indus-trialrealitiesof the current makeup of the Bethpagestore,where Pergament effected a legitimate change initsoperations by removing the concessionaires, requirethis finding.BostonGas, supra at 1355.345Accordingly, I conclude that the employees on thepayrolls of the Pergament companies, including West-bury and United Sales, constitute an accretion to the bar-gaining unit maintained by Respondents and Local 1815.Hence, Respondents' conduct, including their withdraw-al of recognition from Local 1245, their extension of theunion-security contract with Local 1815 to their employ-ees, and requiring them to join that Union, did not vio-late Section 8(a)(1), (2), (3), or (5) of the Act.Great A &P Co.,140 NLRB 1011, 1024 (1963).D. The Failure to Hire Employees of ConcessionairesThe complaintalleges that13 employees employed bycertain concessionaires applied to Respondents for em-ployment by Respondents at the Bethpage store, and Re-spondents failed to employ them in violation of Section8(a)(3) of the Act because of their activities in behalf ofLocal 1245, and in order to discourage employees fromengagingin such activities or other concerted activities.Respondents received applications from 10: Elliott,Iannamorato, Kircher, Levine, Mugno, Ratliff, Sommer,York, Young, and Zimmerman. One employee Castag-naro, testified that she completed an application. Al-though her application could not be found by Respond-ents, I credit her testimony that she completed and fileditwith Respondents. 17Two employees, Sharon Oley and Jeanne Walsh, didnot testify and it accordingly has not been proven thatthey filed applications.There is no issue about the qualifications of the 11 ap-plicants or Respondents' need for them. All performedthe three duties while employed in the leased depart-ments-stock, sales, and cashiering.18 Respondents were"desperate" for employees with skills such as possessedby these people and "constantly" sought such workers,through advertising and other means.Ido not credit Kramer's testimony that he could notoffer positions to these people because he did not knowtheirnames.All the names, except Young's, were setforth in the complaint which was issued on July 28,1987. In addition, eight of them were on lists provided toLocal 1245 by Respondents in 1982.19 The real reasonfor the refusal to hire these applicants was as testified byZimmerman and Kramer. Following the filing of thecharge in March 1987, she was told by Kramer that Re-spondents intended to hire the workers but that becausethe case had been brought by the Union he "put afreeze" on everything, and did not hire them because ofthe pending litigation.A refusal to hire employees for that reason violatesSection 8(a)(4) of the Act.Woodline,278 NLRB 1141,1237 (1986);Thriftway,276 NLRB 1450, 1464 (1985);Crest,270 NLRB 47, 52 (1984). Although no charge al-leging a violation of Section 8(a)(4) has been filed, theRespondents' failure to hire these employees was includ-ed in the original charge and complaint, was fully litigat-17After theapplications at issue werefiled they weremisplaced byRespondents.is Zimmerman,however,stated that she did nocashier work19 Elliott, lannamorato,Kircher, Levine,Mugno,Sommer,York, andZimmerman 346DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDed at the hearing, and General Counsel's evidence con-cerning this issue was, in part,the testimony of Kramer.I thus find that Respondents have not been prejudiced byGeneral Counsel'sfailure to amend the complaint toallege a violation of Section 8(a)(4) of the Act.I am aware that Elliott testified that she told the headcashier that she did not want to work nights,and thatKircher rejected an offer of a full-time job.However, inview of the fact that these applicants were not given fullconsideration because of the pendency of the litigation,and because of Respondents'testimony that it soughtpart-time employees,Iwill direct that an offer of em-ployment be made to Elliott and Kircher as well as theother nine applicants.CONCLUSIONS OF LAW1.Respondents are employers,a single employer, jointemployerswith the concessionairesat theBethpagestore,and engaged in commercewithin themeaning ofSection 2(2), (6), and (7) of the Act.2.Locals 1815 and 1245are and have been, at all timesmaterial herein,labor organizationswithin themeaningof Section 2(5) of the Act.3.By failing and refusingto employ thebelow namedapplicantsfor employmentbecause chargeshad beenfiledin theirbehalf, and because ofa pending case inwhich they were involved,Respondentsviolated Section8(a)(4) of the Act:AlexandriaCastagnaroElsie RatliffCharlotte ElliottMarie SommerMadeline lannamoratoAngela YorkElly KircherMargaret YoungDoris LevineCharlotteZimmermanNorma Mugno4.Respondentshave not violated the Act by (a) with-drawing recognitionfrom Local1245 as the exclusivecollective-bargaining representativefor the employeesemployed bythose concessionaireswho left the Beth-page store in early1987, and forthose employees on thepayrolls ofPergament entities,(b) failing to maintain ineffectthe existing terms and conditions of employmentof thoseemployees,and (c) granting recognition toLocal 1815as the exclusive representativeof those em-ployees or applying the collective-bargaining contractbetween theMPSA and Local1815 to those employees.5.The above-describedunfair labor practices affectcommercewithinthe meaningof Section 2(6) and (7) ofthe Act.THE REMEDYHaving found that Respondents have engaged in cer-tain unfair labor practices,Ifind it necessary to orderthem to cease and desist and to take certain affirmativeaction designed to effectuate the policiesof the Act.Having found that Respondents unlawfully refused tohireAlexandriaCastagnaroElsie RatliffCharlotte ElliottMarie SommerMadeline lannamoratoAngela YorkElly KircherMargaret YoungDorisLevineCharlotteZimmermanNorma MugnoIt is recommended that Respondentsbe ordered to im-mediatelyoffer eachof them a position substantiallysimilar tothework they previously wereperformingwhile employedin the Bethpage store,and to make themwhole forany loss of earnings theymay have suffered asa result of the discrimination against them.The amountof backpayshall be computed in the manner set forth inF.W. Woolworth Co.,90 NLRB 289 (1950);New Hori-zonsfor the Retarded,283 NLRB 1173(1987).20On thesefindingsof factand conclusionsof law andon the entirerecord,Imake the following recommend-ed21ORDERThe Respondents,Pergament United Sales, Inc., Per-gamentWestbury Corp.,Pergament Distributors, Inc.,and Pergament Home Centers,Inc.,Bethpage,NewYork,their officers,agents, successors, and assigns, shall1.Cease and desist from(a)Refusing to employ or otherwise discriminatingagainst any applicant for employment because chargeswere filed in their behalf or because a union filed a caseagainst them and a trial was pending.(b) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteedthem bySection7 of the Act.2.Take thefollowing affirmative action necessary toeffectuate the policiesof the Act.(a)Offer thefollowing employees immediate employ-ment to positions substantially similar tothe work theypreviously were performing while employed in the Beth-page store,without prejudice to their seniority or anyother rights or privileges previously enjoyed, and makethem whole for any loss of earnings and other benefitssuffered as a result of the discrimination against them inthe manner set forth in the remedy section of the deci-sion:AlexandriaCastagnaroElsie RatliffCharlotte ElliottMarie SommerMadeline IannamoratoAngela YorkElly KircherMargaret YoungDorisLevineCharlotteZimmermanNorma Mugno(b)Removefrom their files anyreferenceto the un-lawful refusalto employ the above people and notify20 UnderNew Horizons,interest is computed at the "short-term Federalrate"for the underpayment of taxes as set out in the 1986 amendment to26 U.S.C. § 6621.Interest accrued before 1 January 1987 (the effectivedate of the amendment)shall be computed as inFlorida Steel Corp.,231NLRB 651 (1977)21 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations,the findings, conclusions,and recommendedOrder shall,as provided to Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses. PERGAMENT UNITED SALESthem in writing that this has been done and that the re-fusal to hire will not be used against them in any way.(c)Preserve and, on request,make available to theBoard or its agents for examination and copying,all pay-roll records,social security payment records,timecards,personnel records and reports,and all other records nec-essary to analyze the amount of backpay due under theterms ofthis Order.(d) Post at its Bethpage,Long Island facility copies ofthe attached notice marked "Appendix."22 Copies of thenotice, on forms providedby theRegional Director forRegion 29, after being signed by the Respondents' au-thorized representative,shall be posted by the Respond-ents immediately upon receipt and maintained for 60consecutive days in conspicuous places including allplaceswhere notices to employees are customarilyposted.Reasonable steps shall be taken by the Respond-ents to ensure that the notices are not altered,defaced,or covered by any othermaterial.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondents hae taken to comply.22 If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government347WE WILL NOTrefuse to employ or otherwise discrimi-nate against any applicant for employment becausecharges were filed in their behalf or because a union fileda case against us and a trial was pending.WE WILLNOT in any like or related manner interferewith,restrain,or coerce employees in the exercise of therights guaranteed them by Section7 of the Act.WE WILL offerthe following employees immediateemployment to positions substantially similar tothe worktheypreviously were performing while employed in theBethpage store, without prejudice to their seniority orany other rights or privileges previously enjoyed, andmake them whole for any loss of earnings and other ben-efits suffered as a resultof thediscrimination againstthem in the manner setforthin the remedy section of thedecision:AlexandriaCastagnaroElsie RatliffCharlotte ElliottMarie SommerMadeline lannamoratoAngela YorkElly KircherMargaret YoungDoris LevineCharlotte ZimmermanNorma MugnoWE WILL remove from our files any reference to theunlawful refusal to employ the above people and notifythem in writing that this has been done and that the re-fusal to hire will not be used against them in any way.PERGAMENT UNITED SALES, INC.; PERGA-MENT WESTBURY CORP.;PERGAMENT DIS-TRIBUTORS,INC.; AND PERGAMENT HOMECENTERS, INC.The NationalLaborRelations Board has found that weviolated the NationalLaborRelations Act and has or-dered us to post and abideby thisnotice.